Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
The amendment filed on 07/01/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-2, 4-20.



Response to Remarks
Applicant’s amendments to the claims, and related remarks, filed 07/01/2022, have been fully considered. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are not persuasive.
Regarding the claim amendments in claim 1 (“wherein a ratio of the thickness of the pixel definition layer to a sum of thicknesses of the pixel definition layer and the spacer is equal to or less than 0.3”):

Kim teaches wherein a thickness of the spacer 41 is equal to or greater than a thickness of the pixel definition layer 219 (Fig. 3A). Though Kim fails to teach “wherein a ratio of the thickness of the pixel definition layer to a sum of thicknesses of the pixel definition layer and the spacer is equal to or less than 0.3” explicitly, this is inherently taught. That is, Kim teaches that the pixel definition layer and the spacer are formed of the same material in the same process step, using a half-tone mask, ¶¶ [0109] – [0122]. And, since the PDL and spacer are of the same material, that portion which constitutes the “pixel definition layer” and that portion which constitutes the “spacer” are arbitrary designations for purposes of the Drawings; in the final device, there is no actual line or surface separating the two. Accordingly, Examiner can arbitrarily designate some portion of the combined 41/219 structure as the “pixel definition layer” and another portion as the “spacer” such that these limitations are taught).

Moreover, in the same field of endeavor, Sun teaches an electronic panel (fig. 11) wherein a ratio of the thickness of the pixel definition layer 2 to a sum of thicknesses of the pixel definition layer 2 and the spacer 3 is equal to 0.33 or more (“the sum of the thickness of the pixel defining layer and the spacer layer is 1.5-3 times of the thickness of the pixel define layer”; see para 14 under Contents of this utility model in the attached English translation). The disclosed ratio by Sun is merely close to the claimed range of the ration equal to or less than 0.3.
MPEP §2144.05-I states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Sun into the display panel of Kim/Kim’34/Ahn. One would have been motivated to do so because forming a thicker spacer can increase the contact area between the organic light emitting layer and the substrate, so can effectively improve the adhesive organic light emitting layer to the substrate, is prevented during the folding or bending the film layer separation (see para 1 under Contents of this utility model in the attached English translation of Sun).

Thus, the rejection stands.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0162391) in view of Kim et al. (U.S. Pub. No. 2016/0225834; hereinafter “Kim’34”), Ahn et al. (U.S. Pub. No. US 2016/0218157 A1) and Sun et al. (CN 208622729 U; hereinafter “Sun”. Note, an English translation has been attached).

Regarding claim 1, Kim teaches an electronic panel (Figs. 1-3A), comprising: a base substrate (Figs. 1 and 3A, 21, ¶ [0050]) including a front surface (Fig. 1, top surface), a rear surface (Fig. 1, bottom surface) opposite the front surface, and a plurality of side surfaces (Figs. 1-3A, though these are not taught or illustrated explicitly, they are inherently present) connecting the front surface and the rear surface to each other; a pixel definition layer (Figs. 1 and 3A, 219, ¶ [0085]) on the front surface of the base substrate and having a plurality of openings (e.g., Fig. 3A, “openings” containing pixels 100/200/300, ¶ [0059]) defined therein; a plurality of emitting elements (e.g., Fig. 3A, OLED, ¶ [0053]) in the openings; and a spacer (Figs. 1, 2, and 3A, 41, ¶ [0085]) on the pixel definition layer and spaced apart from the openings;
wherein the spacer (Figs. 1, 2, and 3A, 41, ¶ [0085]) includes: a first sidewall (Fig. 2, pick any sidewall meeting the following limitations) extending along a direction (Fig. 2, diagonal 45°) inclined at a first angle (45° from a vertical line); and a second sidewall (Fig. 2, pick any sidewall meeting the following limitations) connected to the first sidewall and extending along a direction (Fig. 2, diagonal 45°) inclined at a second angle (135° from a vertical line).
Kim fails to teach that the first and second angles are relative to an extending direction of a first side surface among the side surfaces (Figs. 1-3A, though these are not taught or illustrated explicitly, they are inherently present), when viewed from the front surface (Fig. 1, top surface), wherein one or more of the first angle and the second angle are in a range of 45°±15° or 135°±15°. However, these limitations are taught or not taught entirely based on the extending direction of the first side surface. Since Kim fails to teach the side surfaces explicitly, and therefore their extension direction, explicitly, this limitation is not taught explicitly by Kim. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the extension direction of one of the side surfaces would be in and out of the page, and a vertical line in Fig. 2, as a simple matter of drawing convention. Accordingly, once the extension direction of a side surface is so defined, Kim teaches all of these limitations.
Furthermore, in the same field of endeavor, Kim’34 teaches an electronic panel (fig. 4) with a spacer HPDL having the first sidewall extending along a direction inclined at a first angle relative to an extending direction of a first side surface among the side surfaces, when viewed from the front surface, wherein the first angle is in a range of 450±150 or 1350±150, and the spacer further includes a second sidewall extending in a direction perpendicular to the extending direction of the first side surface, when viewed from the front surface (see fig.  annotated below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the teachings of Kim’34 into the display device of Kim so that the shape of the spacer sufficiently performs both the role of a pixel-defining layer and the role of a spacer (¶ 0065 of Kim’34).

    PNG
    media_image1.png
    684
    890
    media_image1.png
    Greyscale


Kim in view of Kim’34 fails to teach explicitly a plurality of signal lines between the base substrate and the pixel definition layer, the signal lines being electrically connected to the emitting elements, wherein a first signal line of the signal lines between adjacent openings is within a footprint of the spacer in a plan view and a second signal line of the signal lines between the adjacent openings is outside the footprint of the spacer in the plan view, wherein the first signal line and the second signal line are disposed on a same layer. More specifically, Kim teaches that there are a plurality of signal lines (¶ [0008]) electrically connected to the light emitting elements, but fails to discuss explicitly their orientation and/or location, since these details are not pertinent to the invention of Kim. 
Ahn et al. teaches (figs. 1-3) that it was known to those having ordinary skill in the art before the effective filing date of the invention to dispose a plurality of signal lines (171, 172) (¶ 0042) between the base substrate (110; ¶ 0051) and the pixel definition layer (350; ¶ 0070), the signal lines (171, 172) being electrically connected to the emitting elements, wherein a first signal line (171) of the signal lines between adjacent openings (Fig. 3, openings in PDL 350 containing LD) is within a footprint of the spacer (320) (¶ 0081) in a plan view and a second signal line (178 is part of signal line 172) of the signal lines between the adjacent openings is outside the footprint of the spacer in the plan view, wherein the first signal line (171) and the second signal line (178) are disposed on a same layer.
It would have been obvious to one having ordinary skill in the art to locate the first and second signal lines of Kim as illustrated by Ahn et al., depending on layout and performance considerations for electronic panel. That is, one would be motivated to move the first and second signal lines to different locations and on the same layer, if the layout space and performance considerations pointed to it.

Furthermore, Kim teaches wherein a thickness of the spacer is equal to or greater than a thickness of the pixel definition layer (Fig. 3A). Though Kim fails to teach “wherein a ratio of the thickness of the pixel definition layer to a sum of thicknesses of the pixel definition layer and the spacer is equal to or less than 0.3” explicitly, this is inherently taught. That is, Kim teaches that the pixel definition layer and the spacer are formed of the same material in the same process step, using a half-tone mask, ¶¶ [0109] – [0122]. And, since the PDL and spacer are of the same material, that portion which constitutes the “pixel definition layer” and that portion which constitutes the “spacer” are arbitrary designations for purposes of the Drawings; in the final device, there is no actual line or surface separating the two. Accordingly, Examiner can arbitrarily designate some portion of the combined 41/219 structure as the “pixel definition layer” and another portion as the “spacer” such that these limitations are taught).

Moreover, in the same field of endeavor, Sun teaches an electronic panel (fig. 11) wherein a ratio of the thickness of the pixel definition layer 2 to a sum of thicknesses of the pixel definition layer 2 and the spacer 3 is equal to 0.33 or more (“the sum of the thickness of the pixel defining layer and the spacer layer is 1.5-3 times of the thickness of the pixel define layer”; see para 14 under Contents of this utility model in the attached English translation). The disclosed ratio by Sun is merely close to the claimed range of the ration equal to or less than 0.3.

MPEP §2144.05-I states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Sun into the display panel of Kim/Kim’34/Ahn. One would have been motivated to do so because forming a thicker spacer can increase the contact area between the organic light emitting layer and the substrate, so can effectively improve the adhesive organic light emitting layer to the substrate, is prevented during the folding or bending the film layer separation (see para 1 under Contents of this utility model in the attached English translation of Sun).

Regarding claim 2, Kim in view of Kim’34, Ahn and Sun teaches the electronic panel of claim 1 outlined above. 
Kim teaches an electronic panel wherein the pixel definition layer (Figs. 1 and 3A, 219, ¶ [0085]) and the spacer (Figs. 1, 2, and 3A, 41, ¶ [0085]) have a unitary shape (Fig. 3A).

Regarding claim 5, Kim in view of Kim’34, Ahn and Sun teaches the electronic panel of claim 1 outlined above. 
Kim teaches an electronic panel wherein the spacer (Figs. 1, 2, and 3A, 41, ¶ [0085]) includes: a third sidewall (Fig. 2, pick any sidewall meeting the following limitations) connected to the first sidewall and extending along a direction (Fig. 2, diagonal 45°) inclined at a second angle relative to the extending direction of the first side surface (135° from a vertical line).
Kim fails to teach that the first and second angles are relative to an extending direction of a first side surface among the side surfaces (Figs. 1-3A, though these are not taught or illustrated explicitly, they are inherently present), when viewed from the front surface (Fig. 1, top surface), wherein one or more of the first angle and the second angle are in the range of 45°±15° or 135°±15°. However, these limitations are taught or not taught entirely based on the extending direction of the first side surface. Since Kim fails to teach the side surfaces explicitly, and therefore their extension direction, explicitly, this limitation is not taught explicitly by Kim. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the extension direction of one of the side surfaces would be in and out of the page, and a vertical line in Fig. 2, as a simple matter of drawing convention. Accordingly, once the extension direction of a side surface is so defined, Kim teaches all of these limitations.

Regarding claim 6, Kim in view of Kim’34, Ahn and Sun teaches the electronic panel of claim 5 outlined above. 
Kim in view of Kim’34 teaches wherein the spacer further includes the second sidewall extending in a direction perpendicular to the extending direction of the first side surface and having connection either with the first sidewall or with the third sidewall, when viewed from the front surface (see fig. 4 of Kim’34 annotated below).


    PNG
    media_image1.png
    684
    890
    media_image1.png
    Greyscale



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893